Citation Nr: 0433438	
Decision Date: 12/17/04    Archive Date: 12/21/04

DOCKET NO.  03-11 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a disability rating greater than 10 percent 
for service-connected degenerative joint disease of the right 
knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran served on active duty from January 1987 to August 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied the above claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure the veteran is afforded every possible 
consideration.

Subsequent to the date of issue of the Supplemental Statement 
of the Case (SSOC) in November 2003, the RO received VA 
outpatient treatment records dated from December 2003 to 
January 2004 in support of the veteran's claim.  This 
evidence was not accompanied by a waiver of initial 
consideration by the agency of original jurisdiction (AOJ).  
In light of the foregoing, this case must be remanded to the 
RO for review of the new evidence.  

Additionally, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  The RO has 
not sent the veteran an adequate notice letter with respect 
to her claim for an increased rating.  On remand, this should 
be accomplished.

Finally, although the veteran underwent VA examinations in 
January 2002 and October 2003, to ensure that the duty to 
assist her has been fulfilled, she should be afforded an 
additional VA examination, and the examiner should be 
provided access to the claims file.  Any recent treatment 
records concerning the veteran's right knee disorder should 
also be obtained.

Accordingly, the case is REMANDED for the following:

1.  Inform the veteran about (1) the 
information and evidence not of record 
that is necessary to substantiate the 
claim for an increased rating for 
degenerative joint disease of the right 
knee; (2) the information and evidence 
that VA will seek to obtain on her behalf; 
(3) the information or evidence that she 
is expected to provide; and (4) request or 
tell her to provide any evidence in her 
possession that pertains to the claim.  A 
copy of this notification must be 
associated with the claims folder.

2.  Ask the veteran to identify all VA and 
non-VA health care providers that have 
treated her for her service-connected 
right knee disorder since January 2004, 
and make arrangements to obtain any 
identified records.

3.  After the foregoing development has 
been accomplished, schedule the veteran 
for a VA joints examination, limited to 
the right knee.  The claims file must be 
made available to and reviewed by the 
examiner prior to the requested 
examination.  The examiner should indicate 
in the report that the claims file was 
reviewed.  All necessary tests, including 
x-rays if indicated, should be conducted 
and the examiner should review the results 
of any testing prior to completion of the 
report.

The examiner should identify all residuals 
attributable to the veteran's service-
connected degenerative joint disease of 
the right knee. 

The examiner should report the range of 
motion measurements for the right knee in 
degrees.  Whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to any 
of the following should be addressed: (1) 
pain on use, including during flare-ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the right knee is 
used repeatedly.  All limitation of 
function must be identified.   If there is 
no pain, no limitation of motion and/or no 
limitation of function, such facts must be 
noted in the report.

The examiner should also state whether 
there is any evidence of recurrent 
subluxation or lateral instability of the 
right knee, and if so, to what extent.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

4.  The RO should then review the claim in 
light of any additional evidence received 
since the issuance of the November 2003 
SSOC.  If the benefit sought on appeal 
remains denied, the RO should issue an 
appropriate SSOC.  The veteran should have 
the requisite period of time to respond.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 



